DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information referred to in the IDS filed June 22, 2021 has been considered.
The information referred to in the IDS filed October 30, 2020 has been considered.
The information referred to in the IDS filed November 19, 2019 has been considered.

Drawings
The drawings filed November 19, 2019 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation “via these front-rear swinging part and the left-right swing part” in line 5.  This recitation is grammatically vague.
Claim 14 recites the limitation "the sitting load" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the seated person" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the detection state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reference position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the engaged part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the support base side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a groove extending to front-rear direction and left-right direction” in lines 2 to 3.  This recitation is grammatically vague.
Claim 16 recites the limitation "the center crossing part" in lines 3 to 4..  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (9265349).
Note a chair, wherein a seat (3) swings in a front-rear (Figure 1) and a left-right (Figure 2) directions with respect to a support base (10), the chair is configured such that swinging of the seat in front-rear direction with respect to the support base is capable of being suppressed at one or a plurality of predetermined positions, or arbitrary position via an operation of an operation member (25).  Note that operation member (25) allows the seat to rotate and lock into a position that alters front-rear movement to left-right movement.

Allowable Subject Matter
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A chair having fore-aft and left-right swinging movement is shown by each of Kinoshita et al (10842275), JP7275070, CA3025250, McGowen (2037333), and de la Haye (6056362).  CA2688893 shows a rocking chair having a locking system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/September 21, 2021                                    Primary Examiner, Art Unit 3636